DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 1 January 2022 have been fully considered but they are not persuasive.
	Applicant argues that the 3D cursor taught by Boone (US-2018/0008220) triangulates upon a single coordinate, and thus does not teach wherein the three-dimensional cursor can select multiple voxels.  Applicant further argues that the amended claim language requires that the 3D cursor selects multiple voxels, which is not taught by the combination of Abedini (US-2016/0171682) in view of Boone.
	Examiner replies that the amendments to claims 1 and 19 are fully taught by the combination of Abedini in view of Boone, as set forth below.  The corresponding language in claims 1 and 19 does not require that the 3D cursor selects multiple voxels.  Rather, the claim language states the “three-dimensional cursor comprises a second number of voxels, wherein 
	Amended claims 12 and 30 do require that the three-dimensional cursor comprise a segmented structure of the medical image, which is not taught by the combination of Abedini in view of Boone.  However, additional prior art is applied below with respect to claims 12 and 30 as amended.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-11, 13-29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-2016/0171682) in view of Boone (US-2018/0008220).
	Regarding claim 1:  Abedini discloses a method comprising: continuously updating a training dataset while analyzing medical image data with a medical image diagnostic computer having machine-learning capability (fig 1, [0008]-[0009], [0034], [0048], and [0064] of Abedini – annotation applied by domain expert, such as clinician, in the annotation phase; expert annotations of plurality of training (medical) images, where expert annotations include clinical diagnosis for each image; feedback mechanism enables incremental updates to the classification model as updates arrive over time; machine-learning approaches to provide feedback-driven training loop), comprising the steps of: using a medical image wherein said medical image comprises a first number of voxels ([0033] of Abedini); selecting a sub-volume of said medical image; analyzing the selected sub-volume to create a human-generated analysis ([0017], [0033], and [0043]-[0047] of Abedini – clinician identifies and annotations features in an image comprising 3D voxels, such as a lesion border; annotations include spatial boundary (sub-volume) of lesion); and using the human-generated analysis of the sub-volume to update the training dataset ([0008] and [0050]-[0051] of Abedini – clinician annotations used to training datasets in the training stage).
	Abedini does not disclose the medical image comprising a CT scan, a MRI scan, a PET scan, an ultrasound or a SPECT scan; using a three-dimensional cursor wherein said three-dimensional cursor comprises a second number of voxels, wherein said second number of voxels is less than said first number of voxels, and wherein said three-dimensional cursor selects a sub-volume of said medical image, wherein the selected sub-volume corresponds to an item on a diagnostic checklist.
	Boone discloses the medical image comprising a CT scan, a MRI scan, a PET scan, an ultrasound or a SPECT scan ([0158], [0164], and [0176] of Boone); using a three-dimensional cursor wherein said three-dimensional cursor comprises a second number of voxels, wherein said second number of voxels is less than said first number of voxels ([0113], [0121], and [0132] of Boone – all 3D picture elements, which would include the 3D cursor, are represented using voxels; since the cursor and the selected region of interest are necessarily smaller than the entire medical image, the second number of voxels (3D cursor and/or ROI) is less than the first number of voxels (entire medical image)), and wherein said three-dimensional cursor selects a sub-volume of a medical image (fig 17(40), fig 19(203), and [0132] of Boone), wherein the selected sub-volume corresponds to an item on a diagnostic checklist ([0179], and [0205] of Boone – tracked in diagnostic database (checklist)).
	Abedini and Boone are analogous art because they are from the same field of endeavor, namely 3D medical imaging and diagnosis using feedback-based training.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a three-dimensional cursor wherein said three-dimensional cursor comprises a second number of voxels, wherein said second number of voxels is less than said first number of voxels, and wherein said three-dimensional cursor selects a sub-volume of said medical image, wherein the selected sub-volume corresponds to an item on a diagnostic checklist, as taught by Boone.  The motivation for doing so would have been to provide better selection and data tracking capabilities to the overall system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abedini according to the relied-upon teachings of Boone to obtain the invention as specified in claim 1.
	Regarding claim 2:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) comprising analyzing the selected sub-volume using the training dataset to create a machine-generated analysis with the diagnostic computer before manually analyzing the selected sub-volume ([0049]-[0052] of Abedini – after attaching annotations to training samples, clinician can train classification model in the training stage 12, regions of interest 25 defined by borders drawn by the clinician; classification stage 13 can provide a diagnosis, image 31 to be classified with a button 32 to select “Classify”; after classification complete, clinician provides feedback on classifier score, feedback option enables user to mark-up classified image by providing new annotation).
	Regarding claim 3:  Abedini in view of Boone discloses the method of claim 2 (as rejected above) comprising resolving disagreement between the human-generated analysis and the machine-generated analysis before using the human-generated analysis to update the training dataset ([0053]-[0055] of Abedini – clinician can choose to provide feedback on classifier score, by selecting “Feedback” button 34, either agree or disagree with diagnosis or score; feedback option enables the user to mark-up classified image by providing new annotation; image, along with new annotation, is then appended to classifier model's existing training dataset).
	Regarding claim 4:  Abedini in view of Boone discloses the method of claim 3 (as rejected above) comprising generating a computer-made explanation for the machine-generated analysis ([0052] of Abedini – classification stage 13 can provide diagnosis and confidence score on classification results).
	Regarding claim 5:  Abedini in view of Boone discloses the method of claim 4 (as rejected above) comprising updating the human-generated analysis based on the explanation before using the human-generated analysis to update the training dataset ([0053]-[0055[ of Abedini – after classification complete, clinician provides feedback on classifier score; previously unused image, along with new annotation, is then appended to classifier model's existing training dataset and classifier is incrementally retrained).
	Regarding claim 6:  Abedini in view of Boone discloses the method of claim 3 (as rejected above) comprising prompting a consensus review of the human-generated analysis and machine-generated analysis ([0052] and [0064] of Abedini – after building model in training stage 12, clinician can test model on unseen images in classification stage 13; incrementally updates to classification model as updates arrive over time; agreement and disagreement from experts).
	Regarding claim 7:  Abedini in view of Boone discloses the method of claim 6 (as rejected above) comprising updating the human-generated analysis based on the consensus review before using the human-generated analysis to update the training dataset ([0055] of Abedini – previously unused image, along with new annotation, is then appended to classifier model's existing training dataset and classifier is incrementally retrained).
	Regarding claim 8:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) comprising the diagnostic computer retrieving and presenting patient-specific data pertinent to the item on the checklist to facilitate creation of the human-generated analysis ([0028] and [0121] of Boone – generating CT images of patient to be diagnosed, and comparing CT images of patient to be diagnosed with database to identify abnormal structure in patient's breast; suspicious lesion or area in breast 40 is identified by diagnostic physician).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 9:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) wherein creating the human-generated analysis comprises creating at least one of: terminology describing findings or diagnosis; marked pixels or voxels; and an indication of certainty of the findings or diagnosis ([0052] of Abedini – sub-category, such as superficial spreading melanoma, may be specified).
	Regarding claim 10:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) wherein creating the machine-generated analysis comprises creating at least one ([0042] and [0052] of Abedini – in traditional machine learning pipeline, classification stage 13 can provide diagnosis, such as melanoma vs. normal, and confidence score on the classification results).
	Regarding claim 11:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) comprising filtering out tissue within the selected sub-volume that is not associated with a finding (fig 2 and [0049] of Abedini – annotations include spatial boundary (sub-volume) of lesion; largest region of interest in fig 2 is lesion border, and remaining sub-regions are independent of each other).
	Regarding claim 13:  Abedini in view of Boone discloses the method of claim 11 (as rejected above) comprising automatically re-sizing the three-dimensional cursor to encompass tissue associated with the finding ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57 and that data to be individually viewed and manipulated).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 14:  Abedini in view of Boone discloses the method of claim 3 (as rejected above) wherein the checklist comprises multiple items ([0179] and [0205] of Boone – diagnostic breast CT volume dataset; database of structures (checklist) help identify normal structures to help diagnostician rule out or better distinguish areas of suspicion), each of which is analyzed ([0028] and [0121] of Boone – generating CT images of patient to be diagnosed, and comparing CT images of patient with database to identify abnormal structure in patient's breast; suspicious lesion or area in breast 40 identified by diagnostic physician), and comprising generating a report based on the human-generated analysis ([0053] of Abedini –  feedback option enables user to mark-up classified image by providing new annotation, which enables clinician to enter written feedback).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 15:  Abedini in view of Boone discloses the method of claim 14 (as rejected above) comprising including an indication of disagreement between the human-generated analysis and the machine-generated analysis ([0053] of Abedini – clinician can choose to provide feedback on classifier score, by selecting "Feedback” button 34, either agree or disagree with diagnosis or score; feedback option enables user to mark-up classified image by providing new annotation).
	Regarding claim 16:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) comprising the three-dimensional cursor visually indicating confidence or dangerousness of a diagnosis ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57; allows isolation of volume data related to lesion to provide virtual electronic scalpel).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 17:  Abedini in view of Boone discloses the method of claim 11 (as rejected above) comprising placing tissue associated with a finding in a virtual container ([0099] of Boone – region of interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 18:  Abedini in view of Boone discloses the method of claim 17 (as rejected above) comprising selecting a virtual container from a normal finding container, a ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57; allows isolation of volume data related to lesion to provide virtual electronic scalpel).  Abedini and Boone are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 19:  Abedini discloses an apparatus comprising: a medical image diagnostic computer having machine-learning capability (fig 6 and [0043]-[0047] of Abedini – computer-assisted system for melanoma recognition, diagnosis or histopathology of given image using training algorithms), the diagnostic computer comprising a non-transitory medium on which is stored computer program logic (fig 6(63,67) and [0075] of Abedini) that continuously updates a training dataset while analyzing medical image data (fig 1, [0008]-[0009], [0034], [0048], and [0064] of Abedini – annotation applied by domain expert, such as clinician, in the annotation phase; expert annotations of plurality of training (medical) images, where expert annotations include clinical diagnosis for each image; feedback mechanism enables incremental updates to the classification model as updates arrive over time; machine-learning approaches to provide feedback-driven training loop), comprising: item selection logic that selects a sub-volume of a medical image (fig 2 and [0043]-[0049] of Abedini), wherein said medical image comprises a first number of voxels ([0033] of Abedini); selecting said sub-volume of said medical image ([0017], [0033], and [0043]-[0047] of Abedini – clinician identifies and annotations features in an image comprising 3D voxels, such as a lesion border; annotations include spatial boundary (sub-volume) of lesion); input logic that receives input that creates a human-generated analysis of the selected sub-volume ([0017], [0033], and [0043]-[0047] of Abedini – clinician identifies and annotations features in an image comprising 3D voxels, such as a lesion border; annotations include spatial boundary (sub-volume) of lesion); and update logic that updates the training dataset based on the human-generated analysis ([0008] and [0050]-[0051] of Abedini – clinician annotations used to training datasets in the training stage).
	Abedini does not disclose selecting a sub-volume of a medical image with a three-dimensional cursor, wherein the selected sub-volume corresponds to an item on a diagnostic checklist; wherein said medical image comprises a CT scan, a MRI scan, a PET scan, an ultrasound or a SPECT scan; wherein said three-dimensional cursor selects a sub-volume of said medical image; wherein said three-dimensional cursor comprises a second number of voxels, and wherein said second number of voxels is less than said first number of voxels.
	Boone discloses selecting a sub-volume of a medical image with a three-dimensional cursor (fig 17(40), fig 19(203), and [0132] of Boone), wherein the selected sub-volume corresponds to an item on a diagnostic checklist ([0179], and [0205] of Boone – tracked in diagnostic database (checklist)); wherein said medical image comprises a CT scan, a MRI scan, a PET scan, an ultrasound or a SPECT scan ([0158], [0164], and [0176] of Boone); wherein said three-dimensional cursor selects a sub-volume of said medical image (fig 17(40), fig 19(203), and [0132] of Boone); wherein said three-dimensional cursor comprises a second number of voxels, and wherein said second number of voxels is less than said first number of voxels ([0113], [0121], and [0132] of Boone – all 3D picture elements, which would include the 3D cursor, are represented using voxels; since the cursor and the selected region of interest are necessarily smaller than the entire medical image, the second number of voxels (3D cursor and/or ROI) is less than the first number of voxels (entire medical image)).

	Regarding claim 20:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) comprising diagnostic logic that analyzes the selected sub-volume using the training dataset to create a machine-generated analysis before the human-generated analysis is generated ([0049]-[0052] of Abedini – after attaching annotations to training samples, clinician can train classification model in the training stage 12, regions of interest 25 defined by borders drawn by the clinician; classification stage 13 can provide a diagnosis, image 31 to be classified with a button 32 to select “Classify”; after classification complete, clinician provides feedback on classifier score, feedback option enables user to mark-up classified image by providing new annotation).
Regarding claim 21:  Abedini in view of Boone discloses the apparatus of claim 20 (as rejected above) comprising resolution logic that resolves disagreement between the human-generated analysis and the machine-generated analysis before the human-generated analysis is used to update the training dataset ([0053]-[0055] of Abedini – clinician can choose to provide feedback on classifier score, by selecting “Feedback” button 34, either agree or disagree with diagnosis or score; feedback option enables the user to mark-up classified image by providing new annotation; image, along with new annotation, is then appended to classifier model's existing training dataset).
	Regarding claim 22:  Abedini in view of Boone discloses the apparatus of claim 21 (as rejected above) comprising virtual guru logic that generates a computer-made explanation for the machine-generated analysis ([0052] of Abedini – classification stage 13 can provide diagnosis and confidence score on classification results).
	Regarding claim 23:  Abedini in view of Boone discloses the apparatus of claim 22 (as rejected above) wherein the resolution logic updates the human-generated analysis based on the explanation before using the human-generated analysis to update the training dataset ([0053]-[0055[ of Abedini – after classification complete, clinician provides feedback on classifier score; previously unused image, along with new annotation, is then appended to classifier model's existing training dataset and classifier is incrementally retrained).
	Regarding claim 24:  Abedini in view of Boone discloses the apparatus of claim 21 (as rejected above) wherein the resolution logic prompts a consensus review of the human-generated analysis and machine-generated analysis ([0052] and [0064] of Abedini – after building model in training stage 12, clinician can test model on unseen images in classification stage 13; incrementally updates to classification model as updates arrive over time; agreement and disagreement from experts).
	Regarding claim 25:  Abedini in view of Boone discloses the apparatus of claim 24 (as rejected above) wherein the resolution logic updates the human-generated analysis based on the consensus review before using the human-generated analysis to update the training dataset ([0055] of Abedini – previously unused image, along with new annotation, is then appended to classifier model's existing training dataset and classifier is incrementally retrained).
	Regarding claim 26:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) comprising the diagnostic computer retrieving and presenting patient-specific data pertinent to the item on the checklist to facilitate creation of the human-generated analysis ([0028] and [0121] of Boone – generating CT images of patient to be diagnosed, and comparing CT images of patient to be diagnosed with database to identify abnormal structure in patient's breast; suspicious lesion or area in breast 40 is identified by diagnostic physician).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.
	Regarding claim 27:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) wherein the human-generated analysis comprises at least one of: terminology describing findings or diagnosis; marked pixels or voxels; and an indication of certainty of the findings or diagnosis ([0052] of Abedini – sub-category, such as superficial spreading melanoma, may be specified).
	Regarding claim 28:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) wherein the machine-generated analysis comprises at least one of: terminology describing findings or diagnosis; marked pixels or voxels; and an indication of certainty of the ([0042] and [0052] of Abedini – in traditional machine learning pipeline, classification stage 13 can provide diagnosis, such as melanoma vs. normal, and confidence score on the classification results).
	Regarding claim 29:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) comprising filtering logic that removes from an image tissue within the selected sub-volume that is not associated with a finding (fig 2 and [0049] of Abedini – annotations include spatial boundary (sub-volume) of lesion; largest region of interest in fig 2 is lesion border, and remaining sub-regions are independent of each other).
	Regarding claim 31:  Abedini in view of Boone discloses the apparatus of claim 29 (as rejected above) comprising logic that re-sizes the three-dimensional cursor to encompass tissue associated with the finding ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57 and that data to be individually viewed and manipulated).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.
	Regarding claim 32:  Abedini in view of Boone discloses the apparatus of claim 21 (as rejected above) wherein the checklist comprises multiple items ([0179] and [0205] of Boone – diagnostic breast CT volume dataset; database of structures (checklist) help identify normal structures to help diagnostician rule out or better distinguish areas of suspicion), each of which is analyzed ([0028] and [0121] of Boone – generating CT images of patient to be diagnosed, and comparing CT images of patient with database to identify abnormal structure in patient's breast; suspicious lesion or area in breast 40 identified by diagnostic physician), and comprising logic that generates a report based on the human-generated analysis ([0053] of Abedini –  feedback option enables user to mark-up classified image by providing new annotation, which enables clinician to enter written feedback).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.
	Regarding claim 33:  Abedini in view of Boone discloses the apparatus of claim 32 (as rejected above) wherein the logic that generates the report includes an indication of disagreement between the human-generated analysis and the machine-generated analysis in the report ([0053] of Abedini – clinician can choose to provide feedback on classifier score, by selecting "Feedback” button 34, either agree or disagree with diagnosis or score; feedback option enables user to mark-up classified image by providing new annotation).
	Regarding claim 34:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) comprising the three-dimensional cursor visually indicating confidence or dangerousness of a diagnosis ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57; allows isolation of volume data related to lesion to provide virtual electronic scalpel).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.
	Regarding claim 35:  Abedini in view of Boone discloses the apparatus of claim 29 (as rejected above) comprising a virtual container in which tissue associated with a finding is placed ([0099] of Boone – region of interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.
	Regarding claim 36:  Abedini in view of Boone discloses the apparatus of claim 35 (as rejected above) wherein the virtual container is selected from a normal finding container, a disease-specific container, and differential diagnosis container ([0099] of Boone – region-of-interest control 69 allows creation of region-of-interest within displayed data generally defining bounded volume around cursor 57; allows isolation of volume data related to lesion to provide virtual electronic scalpel).  Abedini and Boone are combined for the reasons set forth above with respect to claim 19.

6.	Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-2016/0171682) in view of Boone (US-2018/0008220), and in further view of Douglas (US-2016/0026266).
	Regarding claim 12:  Abedini in view of Boone discloses the method of claim 1 (as rejected above) comprising performing segmentation of said medical image to generate a segmented structure (fig 2 and [0049] of Abedini – annotations include spatial boundary (sub-volume) of lesion, used to generate separate segmented structure; largest region of interest in fig 2 is lesion border, and remaining sub-regions are independent of each other; 3 small circles in fig 2 represent lesion borders).
	Abedini in view of Boone does not disclose wherein said three-dimensional cursor comprises said segmented structure.
	Douglas discloses wherein said three-dimensional cursor comprises said segmented structure (figs 14-16 and [0107]-[0117] of Douglas).
	Abedini and Douglas are analogous art because they are from the same field of endeavor, namely 3D medical imaging and diagnosis using feedback-based training.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have said three-dimensional cursor comprises said segmented structure, as taught by Douglas.  The motivation for doing so would have been to allow for easier user manipulation of the view of the 
	Regarding claim 30:  Abedini in view of Boone discloses the apparatus of claim 19 (as rejected above) comprising: performing segmentation of said medical image to generate a segmented structure (fig 2 and [0049] of Abedini – annotations include spatial boundary (sub-volume) of lesion, used to generate separate segmented structure; largest region of interest in fig 2 is lesion border, and remaining sub-regions are independent of each other; 3 small circles in fig 2 represent lesion borders).
	Abedini in view of Boone does not disclose wherein said three-dimensional cursor comprises said segmented structure.
	Douglas discloses wherein said three-dimensional cursor comprises said segmented structure (figs 14-16 and [0107]-[0117] of Douglas).
	Abedini and Douglas are analogous art because they are from the same field of endeavor, namely 3D medical imaging and diagnosis using feedback-based training.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have said three-dimensional cursor comprises said segmented structure, as taught by Douglas.  The motivation for doing so would have been to allow for easier user manipulation of the view of the volume of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abedini further according to the relied-upon teachings of Douglas to obtain the invention as specified in claim 30.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616